[Cite as Dragon v. Henderson, 2016-Ohio-7305.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 104021



                                GERALD G. DRAGON
                                                       PLAINTIFF-APPELLANT

                                                 vs.

                       NIKKI L. HENDERSON, ET AL.
                                                       DEFENDANTS-APPELLEES




                                          JUDGMENT:
                                           AFFIRMED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                  Case No. CV-15-854701

        BEFORE: Stewart, P.J., S. Gallagher, J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: October 13, 2016
FOR APPELLANT

Gerald G. Dragon, pro se
19305 Apelt Drive
Cleveland, OH 44135


FOR APPELLEES

Nikki L. Henderson, pro se
3915 Crossing Creek Drive
Claremont, NC 28610

Kristopher J. Dragon, pro se
3656 Weyland Drive
Conover, NC 28613


ATTORNEYS FOR C.C.D.C.F.S.

Timothy J. McGinty
Cuyahoga County Prosecutor

Joseph C. Young
Assistant County Prosecutor
3955 Euclid Avenue, Room 305-E
Cleveland, OH 44115
MELODY J. STEWART, P.J.:

      {¶1} Defendant-appellant Gerald Dragon and his former wife, Katherine Dragon,

were divorced in 1982. Following Katherine’s death in 2006, the domestic relations

division of the court of common pleas determined that appellant was in arrears on his

child support obligation in the amount of $35,894.50 (owed to Katherine’s heirs or next

of kin), and in addition owed the Cuyahoga County Support Enforcement Agency (the

“agency”) $762.02.

      {¶2} In 2015, Dragon filed a complaint in the general division asking the court to

stay the order reducing his arrears to judgment pending DNA testing to determine

whether he was the father of the children. The agency filed a Civ.R. 12(C) motion for

judgment on the pleadings for failure to state a claim upon which relief can be granted.

The motion was unopposed. The agency’s motion argued that Dragon’s paternity action

was res judicata, that his claims had been concurrently raised in the domestic relations

division, and that the general division had no subject matter jurisdiction over a parentage

claim. The court dismissed the complaint on grounds that the complaint failed to state a

claim upon which the general division could grant relief.
       {¶3} A Civ.R. 12(C) motion for judgment on the pleadings presents questions of

law, the determination of which is restricted solely to the allegations in the pleadings and

any writings attached to the pleadings. Peterson v. Teodosio, 34 Ohio St.2d 161, 297

N.E.2d 113 (1973). A motion for judgment on the pleadings is limited to the pleadings

and can be granted when the court, after construing the pleadings most favorably to the

nonmoving party, finds beyond doubt that the nonmoving party could prove no set of

facts in support of a claim for relief.1 State ex rel. Midwest Pride IV, Inc. v. Pontious, 75

Ohio St.3d 565, 570, 664 N.E.2d 931 (1996).

       {¶4} Motions for relief from a paternity determination or support order shall be

filed “in the division of the court of common pleas of the county in which the original

judgment, court order, or child support order was made or issued or in the division of the

court of common pleas of the county that has jurisdiction involving the administrative

determination or order.” R.C. 3119.961(A). Because the child support order was issued

by the domestic relations division, Dragon had to seek relief from the support order in

that division of the court of common pleas. Angus v. Angus, 10th Dist. Franklin No.

14AP-742, 2015-Ohio-2538, ¶ 21. The court lacked subject matter jurisdiction, so it did

not err by granting judgment on the pleadings.


           The difference between a Civ.R. 12(B)(6) motion for failure to state a claim upon which
       1


relief can be granted and a Civ.R. 12(C) motion for judgment on the pleadings is that a Civ.R.
12(B)(6) motion is made before a responsive pleading is filed, while a Civ.R. 12(C) motion is made at
the close of pleadings. Seasoned attorneys tend to utilize Civ.R. 12(C) because a dismissal under
Civ.R. 12(B)(6) is often without prejudice and therefore nonfinal, whereas a Civ.R. 12(C) motion
results in a judgment that is final and has preclusive effect.
        {¶5} Judgment affirmed.2

        It is ordered that appellee recover of appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR




          We note that before Dragon filed the petition in this action, he filed a motion in the original
        2


divorce action, Cuyahoga C.P. Dom. Rel. No. DR-82-132150, styled as a “motion to determine and
liquidate support arrearage,” but asking the court to determine paternity. That case is pending as a
companion case to this one in Dragon v. Dragon 8th Dist. Cuyahoga No. 104019.